Citation Nr: 1451471	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for residuals of left knee injury with degenerative arthritis, status post meniscectomies and total knee arthroplasty, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for laxity of the left knee, currently rated 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1985 to September 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Roanoke, Virginia RO.

The Board notes that the Veteran initiated an appeal from a September 2013 rating decision, which granted service connection for bilateral plantar fasciitis with a left heel spur and assigned initial ratings.  However, after the issuance of an April 2014 statement of the case, the Veteran did not timely file a substantive appeal regarding this matter.  Therefore, it is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the Veteran's left knee disability, the Veteran contends that his disability has worsened since the most recent (January 2011) VA medical examination.  While a new examination is not required simply because of the time which has passed since the last examinations (nearly four years), VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current ratings do not reflect his current left knee symptoms.  His August 2011 and February 2012 statements, as well as the February 2012 statements he submitted from his wife and former work supervisors, arguably advance an implicit claim that the service connected disabilities are more severe than shown on the 2011 VA examination.  To fully assist the Veteran, a more current examination is appropriate.

Finally, there may be VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated clinical records of any (and all) pertinent VA treatment.  

2.  Arrange for an appropriate examination of the Veteran to ascertain the current severity of his service-connected left knee disability and to include a medical opinion as to the impact that the Veteran's left knee disability has on his employability.  The Veteran's claims file (including this remand) must be furnished to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of all potential VA rating criteria for the knee disability.  The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



